Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17410236 application filed 08/24/2021.
Claims 1,2,3,4,5,6,7,8,9 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim(s) 9 has the phrase, “wherein the controller is further configured to operate the variable vacuum source during cruise and top-of-descent flight phases of the aircraft to pre-load fuel tank ullage with nitrogen-enriched air before the descent flight phase of the aircraft,” which (which in the context of the claim) was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6,7,8,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 6 has the phrase, “applying a vacuum," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a vacuum” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 7 has the phrase, “applying a vacuum," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a vacuum” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 8 has the phrase, “applying a vacuum," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a vacuum” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 9 has the phrase, “the controller," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what the phrase refers to since no previous “controller” was clearly set forth, OR
if this phrase is setting forth a new element.	

Claim(s) 9 has the phrase, “the variable vacuum source," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what the phrase refers to since no previous “variable vacuum source” was clearly set forth, OR
if this phrase is setting forth a new element.	

Claim(s) 9 has the phrase, “the aircraft," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what the phrase refers to since no previous “aircraft” was clearly set forth, OR
if this phrase is setting forth a new element.	

Claim(s) 9 has the phrase, “nitrogen-enriched air," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what the phrase refers to since previous “nitrogen-enriched air” since the phrase was not presented with antecedent wording, such as ‘the’, OR
if this phrase is setting forth a new element.	

Claim(s) 9 has the phrase, “the descent," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what the phrase refers to since no previous “descent” was clearly set forth, OR
if this phrase is setting forth a new element.	

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7300494 (herein known as SCHWALM) in view of GB 2397821 (herein known as LYONS) and "Perry's Chemical Engineeer's Handbook" (herein known as PERRY), as evidenced by US 20080060523 A1 (herein known as TOM).

With regard to claim 1, SCHWALM teaches a method of fuel tank inerting comprises:, especially at fig 1, c2ln24-55
 separating process air via 16 into nitrogen-enriched air via 43 and oxygen-enriched air via 42 with an air separation 40, especially at fig 1, c2ln24-55; does not specifically teach an air separation membrane
 SCHWALM does not specifically teach separating process air into nitrogen-enriched air and oxygen-enriched air with an air separation membrane 
But, LYONS teaches separating process air into nitrogen-enriched air and oxygen-enriched air with an air separation membrane, especially at abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine SCHWALM with separating process air into nitrogen-enriched air and oxygen-enriched air with an air separation membrane of LYONS for the benefit of a means of air separation for the air separation module, as taught, especially at abstract by LYONS
 SCHWALM does not specifically teach applying a vacuum to the air separation membrane to produce a pressure differential across the air separation membrane; 
But, LYONS teaches applying a vacuum to the air separation membrane to produce a pressure differential across the air separation membrane, especially at fig 4, pg 15 ln 30 - pg 16 ln 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine SCHWALM with applying a vacuum to the air separation membrane to produce a pressure differential across the air separation membrane of LYONS for the benefit of "Permeation is induced by lowering partial pressure of the permeating component, usually by vacuum" as stated by PERRY, especially at pg 22-67 col 2 para 3
SCHWALM teaches to vary the pressure differential via 52 (in combination, would manipulate the vacuum) and "The nitrogen enriched airflow valve operates by either modulating between a small area position and a range of large area positions or by switching between a large and a small area position to vary the flow through the valve" (i.e. produce a varying purity of the nitrogen-enriched air), especially at fig 1, c1ln28-33, c3ln3-13, claims 4,9; 
[As evidenced by, TOM which provides extrinsic evidence, by stating, among other things, "The valve can be modulated in response to the oxygen sensor to create a backpressure forcing more airflow into the NEA line. The OEA line can be backpressured until a predetermined NEA oxygen concentration is reached.", especially at abstract]

With regard to claim 2, SCHWALM teaches compressing the process air via 3, especially at fig 1, c3ln1-23

With regard to claim 3, SCHWALM teaches temperature controlling the process air via 22, especially at fig 1, c2ln42-55

With regard to claim 4, SCHWALM teaches filtering the process air via 38, especially at fig 1, c2ln42-55

With regard to claim 5, SCHWALM teaches adjusting the pressure differential via 52 "for aircraft" (in combination, would adjusting the non-specific vacuum depth desired during non-specific flight phases), especially at fig 1, c1ln28-33, c2ln50-55, c3ln3-13, claims 4,9

With regard to claim 6 and SCHWALM-LYONS-PERRY combination, 
 LYONS teaches wherein applying a vacuum comprises using a vacuum pump 42, especially at fig 4, pg 15 ln 30 - pg 16 ln 3


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7300494 (herein known as SCHWALM) in view of GB 2397821 (herein known as LYONS) and "Perry's Chemical Engineeer's Handbook" (herein known as PERRY), as evidenced by US 20080060523 A1 (herein known as TOM) as applied to claim(s) above, and further in view of WO 2016034298 (herein known as MADSEN).

With regard to claim 7, SCHWALM does not specifically teach an ejector array
But, MADSEN teaches an ejector array 7, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the vacuum of SCHWALM-LYONS-PERRY with an ejector array 7 of MADSEN for the benefit of low power consumption, as especially at pg 1 ln5 of MADSEN (otherwise, MPEP 2141 III,B)


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7300494 (herein known as SCHWALM) in view of GB 2397821 (herein known as LYONS) and "Perry's Chemical Engineeer's Handbook" (herein known as PERRY), as evidenced by US 20080060523 A1 (herein known as TOM) as applied to claim(s) above, and further in view of US 4595344 (herein known as BRILEY) and WO 2016034298 (herein known as MADSEN).

With regard to claim 8, SCHWALM does not specifically teach wherein applying "suction" (a vacuum) comprises using at least one variable throat ejector 
But, BRILEY teaches wherein applying "suction" (a vacuum) comprises using at least one variable throat ejector, especially at c5ln1-10, abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the vacuum of SCHWALM-LYONS-PERRY with wherein applying "suction" (a vacuum) comprises using at least one variable throat ejector of BRILEY for the benefit of low power consumption, as especially at pg 1 ln5 of WO2016034298 MADSEN (otherwise, MPEP 2141 III,B)


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7300494 (herein known as SCHWALM) in view of GB 2397821 (herein known as LYONS) and "Perry's Chemical Engineeer's Handbook" (herein known as PERRY), as evidenced by US 20080060523 A1 (herein known as TOM) as applied to claim(s) above, and further in view of US 4750127 (herein known as LESLIE).

With regard to claim 9, SCHWALM teaches wherein the controller 60 is further configured to operate the via 52 (variable vacuum source, in combination) for an aircraft to "To Tank" (i.e. load fuel tank ullage) with nitrogen-enriched air, especially at fig 1, c1ln28-33, c2ln50-55, c3ln3-36, claims 4,9
 SCHWALM does not specifically teach cruise, top-of-descent, descent as flight phases of the aircraft 
But, LESLIE teaches cruise, top-of-descent, descent as flight phases of the aircraft, especially at c3ln1, c4ln9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine SCHWALM-LYONS-PERRY with cruise, top-of-descent, descent as flight phases of the aircraft of LESLIE during flight, as determined as needed; otherwise, it would be reasonably expected that the tank was drained of fuel during flight, thus, the fuel's vacated space in the tank, i.e. ullage, would need to be filled with nitrogen for the benefit of safety, including subdivided portions of flight, called phases: cruise, descent and top-of-descent; this is taken as reasonably within as being within the level of ordinary skill in the art, does not require undo experimentation to find as a workable solution, and there was a reasonable expectation of success


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776